Name: 2014/513/EU: Commission Implementing Decision of 31 July 2014 amending the annex to Implementing Decision 2014/178/EU as regards the areas in Lithuania, Latvia and Estonia under restriction for African swine fever (notified under document C(2014) 5583) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: international trade;  regions of EU Member States;  means of agricultural production;  agricultural policy;  agricultural activity;  trade policy
 Date Published: 2014-08-02

 2.8.2014 EN Official Journal of the European Union L 231/7 COMMISSION IMPLEMENTING DECISION of 31 July 2014 amending the annex to Implementing Decision 2014/178/EU as regards the areas in Lithuania, Latvia and Estonia under restriction for African swine fever (notified under document C(2014) 5583) (Text with EEA relevance) (2014/513/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (3), and in particular Article 4(3) thereof, Whereas: (1) Commission Implementing Decision 2014/178/EU (4) lays down animal health control measures in relation to African swine fever in certain Member States. The Annex to that Decision demarcates and lists certain areas differentiated by the level of risk based on the epidemiological situation. That list includes certain areas of Italy, Poland, Lithuania and Latvia. (2) Since 26 June 2014, the presence of African swine fever has been identified in feral pigs and domestic pigs in Latvia. The likely source of the introduction of African swine fever virus is from neighbouring third countries that have reported the occurrence of that disease. Several outbreaks in domestic pigs were reported near the Latvian border with third countries and cases in feral pigs were found in the same area, up to 30 kilometres from that border. In addition, several outbreaks in domestic pigs and few cases in feral pigs were reported in Latvia near the Estonian border. New findings were also reported by Lithuania, notably one outbreak in a pig holding in the Eastern part of the country. (3) The evolution of the current epidemiological situation should be considered in the assessment of the risk represented by the animal health situation in Lithuania, Latvia and in neighbouring third countries. In order to focus animal health control measures and to prevent the spread of that disease as well as to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade by third countries, the Union list of areas subject to the animal health control measures provided for in Implementing Decision 2014/178/EU should be amended and take into account the current animal health situation as regards that disease in Lithuania and Latvia. (4) It is therefore necessary to amend the annex to Implementing Decision 2014/178/EU to include the relevant areas of Lithuania, Latvia and Estonia. (5) Implementing Decision 2014/178/EU should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The annex to Implementing Decision 2014/178/EU is amended in accordance with the annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 31 July 2014. For the Commission Tonio BORG Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 18, 23.1.2003, p. 11. (4) Commission Implementing Decision 2014/178/EU of 27 March 2014 concerning animal health control measures relating to African swine fever in certain Member States (OJ L 95, 29.3.2014, p. 47). ANNEX The annex to Implementing Decision 2014/178/EU is amended as follows: (1) Part I is amended as follows: (a) the entry for Latvia is replaced by the following: 3. Latvia The following areas in Latvia: the whole of the novads of Mazsalaca the whole of the novads of Aloja the whole of the novads of KocÃ ni and the pilsÃ ta of Valmiera the whole of the novads of PriekuÃ ¼i in the novads of Rauna the pagasts of Rauna the whole of the novads of Smiltene the whole of the novads of Ape in the novads of Ludza the pagasti of Cirma, PureÃ i, Ã ukÃ ¡i, Isnauda, Pilda, Nirza and BriÃ £i the whole of the novads of Cibla in the novads of RÃ zekne the pagasti of StoÃ ¼erova, GriÃ ¡kÃ ni, Ã ornaja, LÃ «znava, Malta, FeimaÃ i, Silmala, Ozolaine, OzolmuiÃ ¾a and Sakstagala in the novads of ViÃ ¼Ã ni the pagasti of Sokolki and ViÃ ¼Ã ni in the novads of RiebiÃ i the pagasti of RiebiÃ i, RuÃ ¡ona, SilajÃ Ã i, GalÃ ni and Stabulnieki the whole of the novads of PreiÃ ¼i in the novads of LÃ «vÃ ni the pagasts of Sutri the whole of the novads of VÃ rkava in the novads of Daugavpils the pagasti of Dubna, ViÃ ¡Ã ·i, AmbeÃ ¼i, BiÃ ·ernieku, Naujene, Saliena, Vecsaliena, Skrudaliena, Demene, Laucesa, Tabore, MaÃ ¼inova, Kalupe and Vabole. (b) the following entry for Estonia is added: 4. Estonia The following areas in Estonia: in the maakond of Viljandi the vald of Karksi and Abja (including the municipality of Moisakula) in the maakond of Valga the vald of PÃ µdrala, Helme, Puka, Hummuli, Ã ru, Palupera, OtepÃ ¤Ã ¤, TÃ µlliste, Karula, Taheva and Sangaste and the linn of Valga and TÃ µrva in the maakond of VÃ µru the vald of Urvaste, Antsla, MÃ µniste and Varstu. (c) the entry for Lithuania is replaced by the following: 1. Lithuania The following areas in Lithuania: in the apskritis of MarijampolÃ  the district municipalities of Kalvarija, MarijampolÃ , KazlÃ ³ RÃ «da in the apskritis of Kaunas the district municipalities of Prienai and BirÃ ¡tonas in the apskritis of Vilnius the district municipalities of Trakai, ElektrÃ nai, Vilnius city municipality, Vilnius and Ã venÃ ionys in the apskritis of Utena the district municipalities of MolÃ tai, Utena, Zarasai and Visaginas. (2) In Part II, the entry for Latvia is replaced by the following: 3. Latvia The following areas in Latvia: the whole of the novads of RÃ «jiena in the novads of NaukÃ ¡Ã ni the pagasts of Ã ¶oÃ i in the novads of Burtnieki the pagasti of Vecate, MatÃ «Ã ¡i, Burtnieki, and Valmiera the whole of the novads of BeverÃ «na in the novads of Valka the pagasti of Vijciems and ZvÃ rtava. (3) Part III is replaced by the following: PART III 1. Italy The following areas in Italy: all areas of Sardinia. 2. Latvia The following areas in Latvia: the whole of the novads of Zilupe in the novads of Ludza the pagasti of RundÃ ni and Istra in the novads of RÃ zekne the pagasti of PuÃ ¡a, MÃ koÃ kalns and Kaunata the whole of the novads of Dagda the whole of the novads of Aglona the whole of the novads of KrÃ slava in the novads of Valka the pagasti of KÃ rÃ ·i, Ã rÃ £eme and Valka the whole of the novads of StrenÃ i in the novads of Burtnieki the pagasti of Ã vele and RencÃ ni in the novads of NaukÃ ¡Ã ni the pagasts of NaukÃ ¡Ã ni. 3. Lithuania The following area in Lithuania: in the apskritis of Utena the district municipality of Ignalina.